DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 02/05/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-30 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 02/05/2021 which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 10-12, 19-24 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “the imaging board has a region at which the imaging board faces the imager, and the filler is filled to surround an entirety of the region”. This limitation is not described in the specification and not shown in the drawings. 
Figure 18 shows the imaging board (7051) and the imager (34). The filler (7038) is located on the side of the imaging board opposite the side of the imaging board that 
Further, claim 1 recites “the holder is in a bottomed shape”. This limitation is not described in the specification and not shown in the drawings.
Claims 2-3, 6, 8, 10-12, 19-24 and 27-29 are rejected as being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, 10-12, 19-24 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the holder is in a bottomed shape”. This limitation is not described in the specification and not shown in the drawings. It is unclear or unknown what shape a “bottomed shape” is and the metes and bounds of the limitation cannot be determined. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0015713 A1) in view of Takeda (US 2015/0264230 A1) in view of Takeda (US 2015/0042874 A1) in view of Ottenhues et al. (US 2016/0033621 A1).


the camera module (Wang, Fig. 1) comprising: 
a lens unit through which an optical image from the external environment enters (Wang, Fig. 4C, Lens 28, Paragraph 0061); 
an imager to image the external environment by forming the optical image thereon through the lens unit (Wang, Fig. 4C, Imager 26, Paragraph 0061); 
an imaging board (Wang, Fig. 4C, Imager PCB 30) on which an imaging circuit (Wang, Paragraph 0062, “components of the imager PCB 30”) to implement image processing on an output from the imager is mounted (Wang, Fig. 4C, Paragraph 0062, The output from the imager is processed to provide signals/data.); 
a holder holding the imaging board (Wang, Fig. 2, holder 32); and 
a camera casing accommodating the lens unit and the holder (Wang, Fig. 4C, Housing 12).
However, Wang does not teach the camera casing is metal and adhered to at least one of the lens unit or the holder with an adhesive, the adhesive connected to the imaging board and having a specific property, the specific property being an electrical conductivity with which the adhesive is electrically conductive to the imaging board.
In reference to Takeda (US 2015/0264230 A1), Takeda teaches a camera casing is metal (Takeda, Fig. 1, Housing 3, Paragraph 0034) and adhered to at least one of the lens unit or the holder (Takeda, Fig. 2, camera main body portion 2, Paragraphs 0026), and electrically connecting the imaging board to the camera casing 
These arts are analogous since they are both related to vehicle cameras. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Wang with the use of a metal casing and teaching of grounding the imaging board as seen in Takeda.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Wang with the use of a metal casing as seen in Takeda since it is a known housing material and aluminum is both relatively cheap and durable and to have modified the invention of Wang with the teaching of grounding the holder and imaging board to the housing to protect the electronics from surges in electricity.
However, the combination of Wang and Takeda does not teach the camera casing is adhered to at least one of the lens unit or the holder with an adhesive, the adhesive connected to the imaging board and having a specific property, the specific property being an electrical conductivity with which the adhesive is electrically conductive to the imaging board.
In reference to Takeda (US 2015/0042874 A1, hereafter referred as Takeda2), Takeda2 teaches a metal camera casing (Takeda2, Fig. 2, Housing 3, Paragraph 0051) 
These arts are analogous since they are both related to vehicle cameras. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Wang and Takeda with the use of an adhesive as seen in Takeda2.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Wang and Takeda with the use of an adhesive to fix the holder to the camera casing since it is a known method of attaching one part to another and would provide similar and expected results. Further, the combination of Wang, Takeda and Takeda2 would teach 
However, the combination of Wang, Takeda and Takeda2 does not teach the adhesive connected to the imaging board and having a specific property, the specific property being an electrical conductivity with which the adhesive is electrically conductive to the imaging board.
In reference to Ottenhues et al. (hereafter referred as Ottenhues), Ottenhues teaches an adhesive connected to the circuit board and having a specific property, the specific property being an electrical conductivity with which the adhesive is electrically conductive to the imaging board to ground the imaging board (Ottenhues, Paragraph 0030).
These arts are analogous since they are electronic devices for vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Wang, Takeda and Takeda2 with the use of an electrically conductive adhesive as seen in Ottenhues as the adhesive to ground the imaging board. That is, Takeda discloses grounding the camera by connecting the camera to a metal housing, Takeda2 discloses connecting the camera to the metal housing using and adhesive and Ottenhues discloses using an electrically conductive adhesive for grounding a circuit to the housing.

Regarding claim 9, the combination of Wang, Takeda, Takeda2 and Ottenhues teaches the camera module according to claim 4 (see claim 4 analysis), wherein the 

Regarding claim 13, the combination of Wang, Takeda, Takeda2 and Ottenhues teaches the camera module according to claim 4 (see claim 4 analysis), wherein the metal camera casing is connected to the imaging board via the adhesive (Wang, Fig. 4C, Takeda, Paragraph 0045, The casing is connected to the imaging board through the adhesive and the holder.) and a flexible board (Wang, Fig. 4C, Flexible portion 34, The casing is connected to the flexible board through elements 48 and 36.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0015713 A1) in view of Takeda (US 2015/0264230 A1) in view of Takeda (US 2015/0042874 A1) in view of Ottenhues et al. (US 2016/0033621 A1) in further view of Takama et al. (US 2015/0273799 A1).

Regarding claim 5, the combination of Wang, Takeda, Takeda2 and Ottenhues teaches the camera module according to claim 4 (see claim 4 analysis), wherein the camera casing has a through hole (Wang, Fig. 5A, lens opening 68) through which the lens unit is exposed to an outside of the camera casing (Wang, Fig. 4C), and a space between the holder and the lens unit (Wang, Fig. 4C, space between lens 28 and lens 
However, the combination of Wang, Takeda, Takeda2 and Ottenhues does not teach adhesive fills a space between the through hole and the lens unit.
In reference to Takama et al. (hereafter referred as Takama et al.), Takama teaches an adhesive fills a space between the holder (Takama, Fig. 7, Holder 32) and the lens unit (Takama, Fig. 7, barrel 31).
These arts are analogous since they are all related to the construction of imaging devices for vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Wang, Takeda, Takeda2 and Ottenhues with the use of an adhesive as seen in Takama to secure and seal the lens barrel to the device. That is, if the adhesive is applied between lens 28 and lens holder 32, the adhesive would fill a space between the through hole and lens unit.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0015713 A1) in view of Takeda (US 2015/0264230 A1) in view of Takeda (US 2015/0042874 A1) in view of Ottenhues et al. (US 2016/0033621 A1) in further view of Lu (US 2016/0381292 A1).

Regarding claim 7, the combination of Wang, Takeda, Takeda2 and Ottenhues teaches the camera module according to claim 4 (see claim 4 analysis). However, the 
In reference to Lu, Lu teaches wherein the lens unit includes a wide angle lens (Lu, Paragraph 0027).
These arts are analogous since they are all related to vehicle cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Wang, Takeda, Takeda2 and Ottenhues with the wide-angle lens as seen in Lu to obtain a large field of view to capture everything happening outside the vehicle (Lu, Paragraph 0029).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0015713 A1) in view of Takeda (US 2015/0264230 A1) in view of Takeda (US 2015/0042874 A1) in view of Ottenhues et al. (US 2016/0033621 A1) in further view of Aoki et al. (US 2009/0079863 A1).

Regarding claim 14, the combination of Wang, Takeda, Takeda2 and Ottenhues teaches the camera module according to claim 4 (see claim 4 analysis), wherein the metal camera casing is connected with the imaging board via the adhesive (Wang, Fig. 4C, Takeda, Paragraph 0045, The casing is connected to the imaging board through the adhesive and the holder.). 

In reference to Aoki et al. (hereafter referred as Aoki), Aoki teaches a filler (Aoki, Fig. 13, Thermoplastic Resin), and the filler is located between the imaging board (Aoki, Fig. 13, circuit board 12) and the holder (Aoki, Fig. 13, Pedestal Mount 3, Paragraph 0057).
These arts are analogous since they are all related to imaging devices mounted in vehicles (Aoki, Paragraph 0106). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Wang, Takeda, Takeda2 and Ottenhues with the method of using a thermoplastic resin to attach the holder to the imaging board.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Wang, Takeda, Takeda2 and Ottenhues with the method of using a thermoplastic resin to attach the holder to the imaging board as seen in Aoki since it is a known method of attaching the holder to the imaging board that would increase productivity and provide EMI shielding (Aoki, Paragraphs 0008 and 0009) and would provide similar and expected results. Further, the combination would provide for the limitation “wherein the .


Allowable Subject Matter
Claims 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 18, prior art of record neither anticipates nor renders obvious:
“The camera module according to claim 4, wherein the holder defines a space accommodating the imaging board, the space is filled with a filler, the adhesive spreads over an outer surface of the filler exposed from the inside of a connection window of the holder, and the imaging board is connected to the adhesive through the filler.”

With regard to claim 25, prior art of record neither anticipates nor renders obvious:
“The camera module according to claim 5, wherein the adhesive contacts the through hole and the lens unit.”


Claims 15-16, 26 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 15, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“a metal camera casing accommodating the lens unit and the holder and adhered to at least one of the lens unit or the holder with an adhesive, the adhesive connected to the imaging board and having a specific property, the specific property being at least one of a thermal radiation property or a conductivity, wherein the adhesive extends continuously from a portion between the lens unit and a bent wall portion of the metal camera casing to a portion between the holder and the bent wall portion.”

As per claims 16, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a metal camera casing accommodating the lens unit and the holder and adhered to at least one of the lens unit or the holder with an adhesive, the adhesive connected to the imaging board and having a specific property, the specific property being at least one of a thermal radiation property or a conductivity, wherein the metal camera casing has a through hole through which the lens unit is exposed to an outside of the metal camera casing, the metal camera casing has a periphery of the through hole, and the adhesive fills a space between the periphery of the through hole and the lens unit and contacts the periphery of the through hole and the lens unit.”


As per claims 30, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a metal camera casing accommodating the lens unit and the holder and adhered to at least one of the lens unit or the holder with an adhesive, the adhesive connected to the imaging board and having a specific property, the specific property being at least one of a thermal radiation property or a conductivity, wherein the metal camera casing has a through hole through which the lens unit is exposed to an outside of the metal camera casing, and the adhesive contacts the through hole and the lens unit.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698